Title: Proclamation, 30 March 1791
From: Washington, George
To: 

 

[Georgetown, Md.] Mar. 30. 1791.

Whereas by a proclamation bearing date the 24th day of January of this present year, & in pursuance of certain acts of the States of Maryland & Virginia, & of the Congress of the U.S. therein mentioned, certain lines of experiment were directed to be run in the neighbourhood of George town in Maryland for the purpose of determining the location of a part of the territory of 10. miles square for the permanent seat of the government of the U.S. & a certain part was directed to be located within the said lines of experiment on both sides of the Potomac & above the limit of the Eastern branch prescribed by the sd act of Congress:
And Congress by an amendatory act, passed on the 3d day of the present month of March, have given further authority to the President of the U.S. “to make any part of the territory below the said limit & above the mouth of Hunting creek, a part of the said district, so as to include a convenient part of the Eastern branch, & of the lands lying of the lower side thereof, & also the town of Alexandria.”
Now therefore for the purpose of amending & completing the location of the whole of the said territory of the ten miles square in conformity with the said amendatory act of Congress, I do hereby declare & make known that the whole of the said territory shall be located & included within the four lines following, that is to say:
Beginning at Jones’s point, being the upper cape of Hunting creek in Virginia, & at an angle in the outset of 45. degrees West of North: & running in a direct line ten miles for the first line: then beginning again at the same Jones’s point, and running another direct line at a right angle with the first across the Potomack, ten miles for the second line: then from the terminations of the said first & second lines, running two other direct lines of ten miles each, the one crossing the Eastern branch aforesaid, & the other the Potomac, & meeting each other in a point.
And I do accordingly direct the Commissioners named under the authority of the said first mentioned act of Congress, to proceed forthwith to have the said four lines run, & by proper metes and bounds defined & limited, & thereof to make due report

under their hands & seals: and the territory so to be located, defined & limited, shall be the whole territory accepted by the said acts of Congress as the district for the permanent seat of the government of the U.S.
In testimony whereof I have caused the seal of the U.S. to be affixed to these presents, & signed the same with my hand. Done at Georgetown aforesaid the 30th day of March in the year of our Lord 1791. and of the Independence of the U.S. the fifteenth.
